COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                No. 08-18-00052-CV

 IN THE INTEREST OF E.L.A.V.,                    §                   Appeal from the
 A CHILD.
                                                 §                 383rd District Court

                                                 §               of El Paso County, Texas

                                                                  (TC# 2011-CM10698)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s Order In Suit Affecting The Parent-Child Relationship. We therefore affirm the Order

In Suit Affecting The Parent-Child Relationship of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Palafox, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment